DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz (Reg. No. 64266) on 06/03/2022.

The application has been amended as follows: 

IN THE CLAIM:     Claims 1-6 have been cancelled. 

Allowable Subject Matter
Claims 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination, fails to disclose that “sequentially processing the network operator priority list along the ordered number of network condition sets to determine the specified quality-of-service guarantees for network condition sets that match required network condition combinations of the source device, … selecting a quality-of-service guarantee among the determined quality-of-service guarantees according to a selection criterion”. 

The closest prior art, Wood et al (US 2017/0126547), is directed selecting a data path includes identifying a plurality of available data paths between a router device and a wide are network. The data path selection rules are processed with the obtained path selection data. However, it doesn’t disclose the limitations recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411